353 F.2d 737
Mr. and Mrs. Rufus MARSHALL, Jr., Appellants,v.SOUTHERN FARM BUREAU CASUALTY COMPANY, Appellee.
No. 22247.
United States Court of Appeals Fifth Circuit.
Dec. 13, 1965, Rehearing Denied Jan. 17, 1966.

Phil Trice, Lafayette, La., for appellants.
Timothy J. McNamara and Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and DAWKINS, District judge.
PER CURIAM:


1
This was an action in tort for alleged wrongful death arising from a motor vehicle accident.  On motion and hearing the District Court ordered Plaintiff-Appellants to file certain documents with the Clerk, for inspection by the Court only.  There was a failure fully to comply, so there was a second order to file the documents with the Clerk within two days, or suffer dismissal, reserving to the Appellants the right to apply for any necessary protective order.  Twelve days later, after Appellants had unsuccessfully applied to this Court for various extraordinary writs, refusal to file persisted.  The suit was then dismissed sua sponte under Fed.R.Civ.Proc. 41(b), but without prejudice as to any other available court of competent jurisdiction.


2
The District Court clearly acted within the provisions of Rule 41(b) as well as 10(d) of its own rules, which provides that the Clerk is the proper custodian of exhibits introudced int evidence.


3
Moreover, the dismissal was within the inherent power of the Court to enforce its orders and manage its affairs.  Link v. Wabash R.R. Co.  (1962) 370 U.S. 626, 82 S. Ct. 1386, 8 L. Ed. 2d 734, rehearing denied 371 U.S. 873, 83 S. Ct. 115, 9 L. Ed. 2d 112.


4
Affirmed.